Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A telephone call was made to Travis V. Howell on 5/3/22 to request an oral election to the below restriction requirement, but did not result in an election being made.
The examiner urges submission of all claimed formulae, because they are illegible.

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-2, a composition comprising the compound of formulae 1, G03F7/11
Group II, claim(s) 3, a composition comprising the polymer of formulae 2, G03F7/11
Group III, claim(s) 4, a composition comprising the polymer of formulae 3, G03F7/11
Group IV, claim(s) 5-6, Group I + aldehyde, G03F7/11
Group V, claim(s) 7, Group I + crosslinker, G03F7/11
Group VI, claim(s) 8, Group I + acid, G03F7/11
Group VII, claim(s) 9, a method of producing the compound of formulae 1, G03F7/11
Group IX, claim(s) 10-11, a method of producing a semiconductor device comprising the compound of formulae 1, G03F7/11
Group VII, claim(s) 12, a method of producing Group IV
The inventions listed in all groups do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:  the common technical feature in all groups is the moiety of the compound or monomer of formulae 1, 2, or 3 of claims 1 and 3-4. This element cannot be a special technical feature under PCT Rule 13.2 because the element is shown in the prior art, such as ‘334, ‘694, ‘864, ‘626, ‘326, and a combination thereof, as listed on ISR.
Affirmation of this election must be made by applicant in replying to this office action.   Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even through the requirement be traversed (37 CFR 1.143). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE FANG whose telephone number is (571)270-7378.  The examiner can normally be reached on Mon-Thurs. 8am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571.572.1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHANE FANG/Primary Examiner, Art Unit 1766